Citation Nr: 1610717	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-34 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include adjustment disorder with depressed mood and depressive disorder.


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971 with service in Vietnam, and he had subsequent service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the issue on appeal for additional development in November 2014. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The preponderance of the evidence is against finding a diagnosis of PTSD conforming to the DSM-IV that is etiologically related to a disease, injury, or event in active duty service. 

2. An acquired psychiatric disability other than PTSD, to include an adjustment disorder with depressed mood and depressive disorder, was not shown in-service or within the first post-service year and is not shown to be casually or etiologically related to a disease, injury, or event in active duty service.
	

CONCLUSIONS OF LAW

1. The criteria for service-connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).

2. The criteria for service connection for an acquired psychiatric disability, other than PTSD, to include adjustment disorder with depressed mood and depressive disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Substantial Compliance with Prior Remand

The case was remanded in November 2014, to obtain outstanding private treatment records. In December 2014, the AOJ sent the Veteran a letter, to his current address of record, requesting authorization and release of the outstanding private treatment records. To date, the Veteran has not responded to the December 2014 letter. As a result, the AOJ was unable to obtain the outstanding private treatment records. The Board finds that there has been substantial compliance with the November 2014 Board remand. 

II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2007, prior to the initial unfavorable adjudication in January 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A formal finding on the unavailability of the Veteran's STRs from April 1968 to January 1971 has been made part of the claims file. See August 2010 Memorandum. As such, further attempts to obtain the Veteran's service treatment records would be futile. 38 C.F.R. § 3.159(c)(2).   The Veteran's VA treatment records have been associated with the claims file.  

The Board acknowledges there are relevant private treatment records that have been identified but not obtained and associated with the claims file. In his May 2009, notice of disagreement, the Veteran indicated receiving private treatment in 2008. As discussed above, as part of the November 2014 remand directives, authorization and release of these records was requested. In December 2014, the AOJ asked the Veteran to submit or authorize the release of these outstanding private treatment records. See December 2014 correspondence. Such was sent to the Veteran's current address of record, and to date the Veteran has not responded. Therefore, without the Veteran's participation, VA is unable to obtain the identified relevant private treatment records. No additional actions were available or required of VA.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in September 2010 and November 2012. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for PTSD and service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder and depressive disorder. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in-service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in-service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). 

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include adjustment disorder with depressed mood and depressive disorder. The Board will first address the claim of service connection for PTSD, followed by the claim of service connection for a psychiatric disability other than PTSD, to include adjustment disorder and depressive disorder.  For the reasons provided below, the Board finds that service connection for an acquired psychiatric disability, to include PTSD is not warranted on a presumptive or direct basis. 
A. PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

As an initial matter, the Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As the Veteran's claim was certified to the Board in July 2013 (before August 4, 2014), whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM -IV.  See 38 C.F.R. § 4.125(a) (2015).  The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV. The Veteran has stated that he has PTSD as a result of his service in Vietnam, and has described symptoms such as reoccurring dreams, hypervigilance, depression, difficulty maintaining relationships and restricted range of affect. While the Veteran is competent to relate these in-service stressors and his symptoms, the Veteran is not competent to diagnose himself with PTSD or another psychiatric disability generally, as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. The issue of a current diagnosis in this case must be decided based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with two VA PTSD examinations. The VA examiner in September 2010 and November 2012 specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD. The examiner noted in September 2010 and again in November 2012 that the Veteran did endorse some PTSD symptomatology, but that he did not meet the criteria for a diagnosis of the disability. In September 2010, the VA examiner diagnosed the Veteran with adjustment disorder with depressed mood. See September 2010 VA Examination. The examiner found it was less likely than not that the Veteran's identified in-service stressors were related to his current symptoms and diagnosis of adjustment disorder with depressed mood. Further, the examiner noted the Veteran's sleep disturbances may be related to his diagnosed sleep apnea and sweating from his diabetes mellitus. The examiner noted the Veteran's account of his stressors in-service was credible, but the examiner attributed the Veteran's current symptoms to his retirement from the National Guard, and the adjustment to this change, not combat related stressors. See September 2010 VA Examination. 

A private opinion has been made part of the claims file. See December 2010 opinion. The private opinion noted the Veteran presented with symptoms meeting the criteria for a DSM-IV diagnosis of PTSD. The provider noted the Veteran was seen for treatment from September 2007 to December 2008 and again in March 2009, and was experiencing nightmares, interpersonal problems and anxiety related to a major overhaul at his work place. These dates of treatment do not correspond with the Veteran's account in November 2012, when he reported seeking counseling in 2010, not from 2007 to 2008. Further, the private opinion, notes the Veteran was experiencing nightmares relating to in-service events including witnessing the death of a friend while the Veteran was in close proximity and an assault on the Veteran's bunkers by the enemy in Vietnam. However, as will be discussed fully below, in November 2012, the Veteran reported he was not present when his friend died in Vietnam, and that he and did not recall an assault on his bunkers involving mortars, or subsequent nightmares of such. See November 2012 VA Examination. 

The private opinion noted the Veteran's continued symptoms including trouble sleeping, irritability and hypervigilance, which he has experienced on and off since 1970. The provider noted such are triggered during periods of extreme stress when the Veteran feels powerless relating to health issues, potential job loss and marital discord. The private provider noted that these symptoms have made work situations difficult for the Veteran and caused significant distress within his marriage. However, such goes against the evidence of record, including the Veteran's personnel records during his National Guard service where his performance was consistently noted as excellent, and the Veteran's own account of recently withdrawing in his relationship, after retiring from the National Guard. Finally, the private opinion noted the Veteran's symptoms are triggered during periods of extreme stress and may have been related to problems with his employment, health issues and his interpersonal relationships. Taking this information along with the Veteran's statements regarding dissatisfaction with his civilian employment, the provider fails to attribute the Veteran's current symptoms to his in-service stressors. The private opinion and diagnosis of PTSD is based on incorrect and incomplete facts, which the Veteran has called into question.  An opinion based on an inaccurate factual premise has no probative value. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  As such, the Board finds the private opinion has no probative value.


On VA examination in November 2012, the Veteran had been experiencing stable symptoms, which again did not meet the DSM-IV criteria for PTSD. See November 2012 VA Examination. The examiner diagnosed the Veteran with depressive disorder NOS, which represented a continuation of his previously diagnosed adjustment disorder with depressed mood. The examiner noted the private opinion from December 2010. The VA examiner highlighted that the private opinion noted the Veteran sought mental health treatment because of job stressors and severe anxiety as a result of major changes at work and potential elimination of his employment. Further, the VA examiner noted several inconsistencies in the private opinion identified by the Veteran, including misstating the in-service stressors and the dates of his treatment. 

The VA examiner in November 2012, found that the Veteran's depressive disorder was at least as likely as not related to his retirement from the National Guard and dissatisfaction in his civilian job, and was less likely as not related to a fear of hostile military or terrorist activity. See November 2012 VA Examination. Supporting the examiners opinion, valid psychometric test results indicated the Veteran did not meet the recommended cut off scores for combat related PTSD. Id. As this opinion is clearly based on a thorough review of the record, took into account all competing diagnoses, and was well supported by a well-reasoned rationale, the Board finds that this opinion is entitled to significant probative weight as to the issue of a diagnosis and a nexus. Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr, 21 Vet. App. at 312.
 
The Veteran's VA treatment records do not contradict the findings of the VA examinations of record.  In particular, they are absent for treatment of PTSD or an acquired psychiatric disability, to include adjustment disorder with depressed mood or depressive disorder. 

The Board does note that the private opinion from December 2010 contains a diagnosis of PTSD. However, the Board finds that this diagnosis is outweighed by the other medical evidence of record. The private opinion was based on inaccurate facts and thus lacks probative value. The two VA examinations in September 2010 and November 2012 found that the Veteran did not meet the criteria for a diagnosis of PTSD. Further, the November 2012 opinion was rendered after having considered the private opinion from December 2010. The VA examiner in November 2012, noted the Veteran reported the dates of treatment, noted by the private provider, were inaccurate and there were inconsistencies regarding his specific stressors. In addition, the private provider noted the Veteran presented for treatment due to the possible elimination of his civilian job. While, the private opinion indicates the Veteran was receiving treatment for PTSD, the law requires that to provide VA compensation for that disability, the diagnosis must be made under certain circumstances and within specific medical parameters. Here, based on the medical evidence of record, and in particular the November 2012 VA opinion, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD in accordance with the criteria found in the DSM-IV. 

As there is not a current sufficient diagnosis of PTSD per the regulation, the first element of service connection is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. An Acquired Psychiatric Disability Other than PTSD

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability other than PTSD, to include adjustment disorder with depressed mood and depressive disorder. Based on the evidence of record, service connection is not warranted on a direct or presumptive basis.

As an initial matter, the Veteran is currently diagnosed with depressive disorder NOS. See November 2012 VA Examination. The Veteran was previously diagnosed with adjustment disorder with depressed mood. See September 2010 VA Examination. While the general term "psychoses" is recognized as a chronic disability for VA purposes, this term is specifically limited to a certain set of specific psychiatric disabilities or disorders. 38 C.F.R. § 3.384. Neither depressive disorder or adjustment disorder is noted to be included under the term "psychoses" and is not otherwise listed as a recognized chronic disease, the Board finds that service connection based on the presumption in favor of chronic diseases and based on continuity of symptomatology are not applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a), 3.384.

Next turning to direct service connection, the Veteran has a current diagnosis of depressive disorder NOS, and previously had a diagnosis of adjustment disorder with depressed mood, and therefore the first element of service connection (a current disability) is met. Concerning the second element, the Veteran has indicated that his acquired psychiatric disability is related to his active duty service, specifically undergoing enemy fire while serving as a tank commander, and guarding an American prisoner while in Vietnam. See March 2007 Statement in Support of Claim for PTSD. The Veteran's DD-214 reflects service in Vietnam and training as an armor crewman. As such, the Board finds that an in-service event, injury, or disease has been shown. 38 U.S.C.A. § 1154(b). 

Regarding the third element of service connection, the Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disability is causally related to his active duty service. The Veteran has consistently stated that his acquired psychiatric disability is related to his active duty service. While the Veteran is competent to relate lay observable symptoms, such as a depressed mood, hypervigilance and nightmares since service, he is not competent to testify to the presence of a causal relationship as to do so require expertise in the field of psychiatry or psychology. Jandreau, 492 F.3d at 1377.

Further, to the extent the lay evidence indicates persistent symptoms since service; it is in conflict with the medical evidence of record and prior lay statements. A Report of Medical History from February 1991 and June 1985 note no concerns, or symptoms related to the Veteran's current symptoms of an acquired psychiatric disability. The Veteran's personnel records from his time in the National Guard note excellent performance and continued promotions. Further in his November 2012 VA examination, the Veteran almost exclusively linked his feelings and onset of depression to his retirement from the National Guard and events unfolding in his employment. The Board finds these internal inconsistencies to be significant in this case, specifically regarding persistence of symptomology. As the Veteran has made inconsistent statements concerning the cause, onset and duration of his symptomatology, the Board finds that the Veteran's statements attributing his current psychiatric symptoms to active duty service are not credible and are therefore of minimal probative weight. 

Weighing the conflicting lay statements of record concerning persistent symptoms since service and the Veteran's onset of symptoms since retiring from the National Guard with the records associated with the claims file which are silent for complaints of depression prior to 2007, or 2010 which the Veteran reported, when he was seen by a private provider, there is a significant gap in time between the Veteran's separation from service and his noted symptoms and treatment. While such gaps in time without complaints or treatment are not dispositive of the issue of a nexus, they can be weighed against lay statements of record. Maxson, 230 F.3d at 1333. Here, the 36 year gap between the Veteran's separation from active duty service and the first notations of complaints of symptoms including depression in 2007 weigh heavily against the lay statements of record indicating that the Veteran has always had symptoms such as a depressed mood, hypervigilance and nightmares since active duty service. Further, the Veteran has most recently attributed his depression to a specific event that was unrelated to his in-service stressors. 

As there is no medical evidence indicating that the Veteran's acquired psychiatric disability, to include adjustment disorder and depressive disorder, is related to his active duty service, and the medical opinions of record indicate that it is less likely than not related, the Board finds the preponderance of the medical evidence is against a finding of a nexus between the Veteran's current disability and his active duty service. As the preponderance of the evidence is against a finding of a nexus, the third element has not been met and direct service connection is not warranted in this case. 38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service event, injury or disease, the preponderance of the evidence weighs against the claim; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include an adjustment disorder with depressed mood and depressive disorder NOS, is denied. 



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


